Citation Nr: 1507581	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  14-40 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945; he died in January 1988.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2014, a statement of the case was issued in October 2014, and a substantive appeal was received in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her notice of disagreement, the appellant asserted that the Veteran sought treatment at the Decatur, Georgia VA Medical Center (VAMC); records must be requested from this facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In October 2014, the appellant submitted a January 1988 treatment record from Grady Memorial Hospital reflecting that the Veteran suffered a cardiopulmonary arrest for unknown reasons and was possibly septic.  It was indicated that autopsy results were pending.  The autopsy and any other private treatment records have not been associated with the claims folder or Virtual VA.  Upon obtaining an appropriate release from the appellant, the Veteran's treatment records and autopsy report should be obtained from Grady Memorial Hospital.  38 C.F.R. § 3.159(c)(1).  

The appellant should also be requested to identify any other medical providers who rendered treatment to the Veteran during his lifetime.  38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify and complete an appropriate release pertaining to all medical providers who rendered treatment to the Veteran during his lifetime.  

Request that the appellant complete an appropriate release pertaining to Grady Memorial Hospital, and request the Veteran's treatment records and autopsy report from this medical provider.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder or Virtual VA the Veteran's treatment records from the Decatur VAMC.  

If such efforts prove unsuccessful or such documents do not exist, documentation to that effect should be added to the claims folder.

3.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




